Citation Nr: 0412458	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-12 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO).  In that decision, the RO denied 
the appellant's application to reopen claims of entitlement 
to service connection for residuals of a low back injury.

That denial was based on the RO's determination that new and 
material evidence had not been presented to reopen the claim.  
The veteran initiated an appeal in April 2002 by filing a 
notice of disagreement as to the denial.  Then in an August 
2002 statement of the case, the RO confirmed and continued 
the previous denial on a different basis: the RO decided to 
reopen the claim, and to deny it on the merits.  Thereafter 
the veteran perfected his appeal.

Even though in the August 2002 statement of the case, the RO 
denied the claim for service connection on the merits, 
previously, the veteran had not appealed a June 1972 rating 
decision with respect to that claim, and that rating decision 
therefore was final as to that claim.  Regardless of the 
determination reached by the RO in August 2002, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  Therefore, the Board has 
characterized the issue accordingly.

The "new and material" issue is adjudicated in this 
decision.  The underlying issue of entitlement to service 
connection for residuals of a low back injury, is addressed 
in the Remand section of this document.  

An appeal for service connection for residuals of a left knee 
injury was withdrawn by the veteran during his June 2002 
personal hearing at the RO.  That claim is therefore no 
longer before the Board.


FINDINGS OF FACT

1.  In a June 1972 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
residuals of a low back injury; the appellant was provided 
notice of the decision and of his appellate rights, but he 
did not file a notice of disagreement.
 
2.  Evidence added to the record since the June 1972 rating 
decision that denied the appellant's claims of service 
connection for residuals of a low back injury, was not 
previously submitted to VA decision makers, and is so 
significant that it must be considered in order to fairly 
decide the merits of the case with respect to that claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed June 1972 decision, which denied the 
veteran's claims of service connection for residuals of a low 
back injury, is final with respect to that claim.  38 U.S.C. 
§ 4005 (West 1965); 38 C.F.R. §§ 19.118,19.53 (1965).
 
2.  Evidence received since the June 1972 rating decision is 
new and material; the claim of entitlement to service 
connection for residuals of a low back injury, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist an appellant in the development 
of a claim. Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).   

With respect to "new and material" issues, the Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Also, because this decision effects a grant-
reopening of the claims-of the benefits sought on appeal, 
appellate review may be conducted without prejudice to the 
veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

II.  Application to Reopen Claims Based on New and Material 
Evidence

The record shows that in a June 1972 rating decision, the RO 
denied service connection for injury to the lower back, on 
the essential basis that the evidence did not establish 
service connection.  That rating decision noted that 
subsequent to active duty, the veteran had had many injuries 
to the back.  

The evidence of record at the time of the June 1972 rating 
decision consisted of service medical records, and private 
medical records dated from November 1969 to March 1972.  
 
The record shows that the veteran was notified of the June 
1972 rating decision and of his appellate rights.  The 
veteran did not perfect an appeal with respect to that rating 
decision, which therefore became final as to the claimed low 
back disorder.  38 U.S.C. § 4005 (West 1965); 38 C.F.R. 
§§ 19.118,19.53 (1965).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The veteran filed his application in 
June 2001 to reopen a claim for service connection for 
residuals of a low back injury.  As defined by the regulation 
in effect at that time, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO in June 2001, prior to the effective date 
of the amendment of 38 C.F.R. § 3.156(a).

In the June 1972 rating decision, the RO denied service 
connection for a low back injury on the basis that the 
veteran had had an acute lumbosacral sprain in service from 
which he recovered without residuals, and that present 
pathology must be attributed to other injuries after service.  

The evidence associated with the claims folder since the June 
1972 rating decision includes service, private, and VA 
medical records; transcripts from personal hearings, one at 
the RO and one before the undersigned Veterans Law Judge; and 
statements from the veteran.

A service medical record received since June 1972 is a 
duplicate of one available previous to June 1972.  

The new evidence provided since June 1972 includes VA medical 
records showing treatment in June and July 1972 for low back 
and right leg pain felt to be a herniated nucleus pulposus, 
L5-S1, on the right.

Private medical records include a January 1981 statement 
noting that the veteran was under a physician's care for 
degenerative joint changes in the lumbosacral joint, 
moderately advanced, and was a lumbar disc suspect.  The 
physician noted that this was a progressive problem possibly 
indicating a need for a lumbosacral spinal fusion in the 
future.  

During a June 2002 hearing at the RO, the veteran testified 
regarding his back injury in December 1962.  He testified as 
to his injury during service, and subsequent continuation of 
back problems since discharge to the present.

There are various private medical records reflecting 
treatment from 1987 through September 2003 for different 
medical conditions and disorders.  Most recently, a September 
2003 report of magnetic resonance imaging (MRI) contains an 
impression of multilevel  disc protrusion/herniation, and no 
significant central or foraminal stenosis seen.

During a November 2003 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran testified 
regarding his low back disorder.  He testified regarding the 
inservice injury in 1962 and contemporaneous treatment.  He 
testified regarding subsequent post-service injury involving 
his upper back.

The additional records and documents are for the most part 
new and were not previously submitted.  Further, the newly 
submitted records are not cumulative of evidence available 
prior to the June 1972 rating decision.  The new evidence, 
moreover, is material for the following reasons.  This 
evidence bears directly and substantially upon the specific 
matters under consideration.  Moreover, by itself or in 
connection with the evidence previously assembled, the 
evidence since the final decision in June 1972 is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for residuals of a low back injury.

The veteran's testimony at his hearings addresses in a direct 
and significant way the matter of nexus, in that the veteran 
provided testimony, deemed credible for the purpose of 
reopening, see Justus v Principi, 3 Vet. App. 510 (1992), as 
to the inservice injury, immediate treatment, and back 
problems in service, and subsequent continuity of pain 
symptoms and treatment since service.  

Reviewing the evidence above in concert with previous 
evidence, the Board notes that service medical records show 
that the veteran was treated in December 1962, after 
involvement in a fight, for complaints diagnosed as a sprain 
of the lumbosacral joint.  Post-service private medical 
records show a history of complaints of additional injuries 
in the 1960's.  VA treatment records show treatment for 
herniated nucleus pulposus in 1972; and private treatment 
records show that in January 1981 the veteran was being 
treated for degenerative joint changes of the lumbosacral 
joint, noted as a progressive problem.  Most recently, there 
is MRI evidence of multilevel disc protrusion/herniation.

In sum, there is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran's current 
low back disability was due to an injury in service.  That 
evidence is not cumulative or redundant of evidence available 
prior to June 1972, and by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Moreover, even though the new evidence may not 
eventually convince VA to alter its rating decision, the new 
evidence provides a more complete picture of the 
circumstances surrounding the origin of the claimed 
disability.

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for residuals of a low back injury.  Having so 
determined, the veteran's claim of service connection for 
that disability is reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for residuals of a 
low back injury; the appeal is granted to that extent.


REMAND

The Board has reviewed the claims file, and determined that 
prior to adjudicating the veteran's claim on the merits, a 
contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the nature and 
etiology of the appellant's claimed residuals of a low back 
injury.  Such examination and opinion would be instructive 
with regard to the appropriate disposition of the claim under 
appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received for a 
low back disorder, covering the period 
from November 2003 to the present, which 
have not been previously submitted.  

3.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature, severity, and etiology of any low 
back disorder the veteran may have.  A 
complete medical history should be 
recorded.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed; and, all findings 
should be set forth in detail.  The 
examiner should review the entire claims 
folder in conjunction with this 
examination, and this fact should be so 
indicated in the examination report.  
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a chronic low back disorder 
is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of disease or injury in 
service?

The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries above, the examiner should 
explain why it is not feasible to 
respond.  

4.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for residuals of a low back 
injury, based on a de novo review of the 
record.  If a benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case 
(SSOC), to include all pertinent law and 
regulations, and given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits since the August 2002 
SSOC, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



